In this article 78 proceeding to compel the issuance of subpoenas for the production of certain records the petition is dismissed, without costs and without disbursements. An article 78 proceeding may not be employed to review a determination which was made in a criminal matter. (CPLR 7801; Matter of Wilson v. Galucci, 32 A D 2d 784.) CPLR 2307 outlines the proper procedure for the enforcement of an application for a subpoena duces tecum. (Also see CPL 610.20, subd. 3.) Concur — Stevens, P. J., Steuer, Tilzer and Capozzoli, JJ.; Murphy, J. concurs in the following memorandum: I concur, but would add that if this matter were properly before the court I would vote to direct the issuance of the subpoena.